By Judge Dennis J. Smith
Before the Court is Complainant’s Motion for Reconsideration of Attorney’s Fees incurred in a contempt proceeding. After fully reviewing counsel’s briefs, the Court has determined that it is without jurisdiction to modify the order pursuant to Supreme Court Rule 1:1; therefore, Complainant’s Motion is denied.
By decree dated December 1, 1995, the Court denied Complainant’s request for attorney’s fees incurred in bringing a Rule to Show Cause against Defendant. On December 21,1995, Complainant filed this Motion requesting the Court to reconsider its decision. Although Complainant filed her Motion within the requisite time period, this action alone did not operate to toll the 21-day limitation prescribed by the Rule. Rule 1:1 does not contemplate “that the mere filing or lodging of a paper with the clerk would have the effect of extending the time prescribed.” Harvey v. Telephone Company, 198 Va. 213, 218, 93 S.E.2d 309, 313 (1956). The Court’s decision became final on December 22, 1995, and the Court no longer retains jurisdiction to modify it.